Citation Nr: 9915586	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected dermatitis of the groin and 
pubis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1963 to June 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied an 
increased (compensable) disability evaluation for the 
appellant's service-connected dermatitis of the groin and 
pubis.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected dermatitis of the groin 
and pubis is currently manifested by: increased pigmentation 
to the skin around the groin area; no active lesions; no 
disabling qualities; and subjective complaints of itching and 
drainage.

3.  There is no showing of exudation, exfoliation or itching 
involving an exposed area or more than a small, nonexposed 
area.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
dermatitis of the groin and pubis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 7806 and 7813 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The veteran's claim for an increased disability rating for 
his service-connected dermatitis of the groin and pubis is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, he has presented a claim that 
is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran served on active 
duty in the United States Army from June 1963 through June 
1966.  A review of his service medical records revealed 
treatment for a skin disorder of the groin and pubis.

In January 1972, the RO issued a rating decision that granted 
service connection for chronic dermatitis of the groin and 
pubis and assigned thereto a noncompensable disability 
evaluation, effective October 1971.

In July 1997, the veteran filed his claim for an increased 
disability rating for his service-connected dermatitis of the 
groin and pubis.  On his application form, VA Form 21-4138, 
he reported that "[t]he rash does dry up at times however 
the itching is always present.  Sometimes it itches so much 
that I have scratched until it bleeds.  The condition becomes 
worse during warm weather and works on my nerves."

Post service medical treatment reports, dated June 1982 
through August 1997, were retrieved from the VA medical 
center at Mountain Home, Tennessee.  A treatment report, 
dated June 1982, noted the veteran's complaints of a rash on 
his groin.  Physical examination revealed "no rash 
eyeballed."  A treatment report, dated September 1993, noted 
the veteran's narrative history of tinea cruris since 1963.  
The report also noted the veteran's complaints of itching and 
burning "occasionally."  Objective examination of the groin 
area revealed no open lesions or excoriations, dry skin 
folds, darker in color, and several skin tags.  No weeping or 
draining was found and no foul odor was present.  The report 
concluded with a diagnosis of tinea cruris.  A follow-up 
report, dated November 1993, noted findings of erythematosus 
and hyperpigmented skin, with no draining or weeping.  A 
December 1993 treatment report noted darker, slightly 
pigmented flat lesions on the groin and scrotum area.  An 
assessment of acanthosis nigricans was given.  A treatment 
report, dated August 1997, noted the veteran's complaints of 
a rash, often weeping clear yellow liquid.   Physical 
examination revealed a mild erythematosus groin rash with 
areas of healed hyperpigmented patches.  A diagnosis of 
fungal infection was noted.  

In December 1997, a VA examination of the skin was conducted.  
The report of this examination noted the following medical 
history:

This veteran presents stating that in 
1963, he had some abscesses or lumps 
removed from his perineal area.  After 
this, he started getting a rash in the 
groin.  He stated that the rash has been 
a problem with him ever since 1963.  It 
is intermittent and will come up as a red 
angry rash, or sometimes come up as 
small, little lumps or furuncles.  He 
stated that the problem is constant.  
Symptoms include some severe pruritus 
intermittently.

Physical examination revealed, in part:

The veteran is in no acute distress.  . . 
.  Examination of the groin area shows 
some increased pigmentation to the skin, 
about the groin area.  It was evident of 
probable previous fungal infection.  
There are no active lesions noted, on 
this examination.

The examining physician also commented that "[b]ased on this 
examination, the veteran has evidence of previous fungal 
infection of the groin."  He also noted that "[t]his 
examination does not find any disabling qualities to the 
rash, at this time."  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence, which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

As noted above, the veteran's service-connected dermatitis of 
the groin and pubis is currently rated as noncompensable (0 
percent).  Pursuant to VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.118 (1998) (Schedule), the RO ascertained the 
severity of the veteran's dermatitis of the groin and pubis 
by application of the criteria set forth in Diagnostic Code 
7813, which relates to dermatophytosis and which requires 
application of Diagnostic Code 7806.  

Diagnostic Code 7806, provides that eczema "with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area," is rated as noncompensable.  A 10 
percent evaluation is warranted where the symptoms include 
"exfoliation, exudation or itching, if involving an exposed 
surface or extensive area."  A higher, or 20 percent 
evaluation, is warranted where the exudation or itching is 
constant, the lesions extensive, or there is marked 
disfigurement. 38 C.F.R. § 4.118 (1998).

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected dermatitis of 
the groin and pubis is appropriately rated as noncompensable 
(0 percent) pursuant to Diagnostic Codes 7806 and 7813.  
Although the veteran has indicated that his service-connected 
dermatitis of the groin and pubis is continuous and severe, 
the medical evidence of record suggests otherwise.  The 
report of the veteran's most recent VA examination for skin, 
conducted in December 1997, found "some increased 
pigmentation to the skin, about the groin area."  The report 
also indicated, however, that there were no active lesions 
and that there were no disabling qualities to the rash at 
that time.  The veteran's most recent treatment report, dated 
August 1997, noted only a mild erythematous groin rash with 
areas of healed hyperpigmented patches.  No medical treatment 
was indicated during January 1994 through June 1997.  There 
is also no evidence of any exudation, exfoliation or itching 
involving an exposed area or more than a small, nonexposed 
area.  

In reaching this decision, the Board rejects the argument put 
forth by the veteran's representative that the VA skin 
examination, dated December 1997, is inadequate due to its 
failure to "say whether the veteran's skin in his groin and 
pubis areas were exposed skin or not."  As noted above, the 
veteran's December 1997 VA skin examination found "some 
increased pigmentation to the skin, about the groin area."  
The "groin area" is a nonexposed area, and in absence of 
any allegation or special circumstances to the contrary, a 
remand in this matter is not warranted.

After consideration of all the evidence, the Board finds that 
the current noncompensable evaluation for dermatitis of the 
groin and pubis best represents the veteran's disability 
picture, and that the preponderance of the evidence is 
against the claim for an increased (compensable) evaluation 
for this condition.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) evaluation for dermatitis of the 
groin and pubis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

